THE THIRTEENTH COURT OF APPEALS

                                     13-20-00292-CV


                               Harjit Pabla and Sohan Signh
                                              v.
                                      Christine J. Myers


                                     On Appeal from the
                       13th District Court of Navarro County, Texas
                          Trial Court Cause No. D20-28868-CV


                                       JUDGMENT

       This Court’s judgment issued on April 1, 2021, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellants and 50% against appellee.

       We further order this decision certified below for observance.

July 29, 2021